                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 Gulfstream Aerospace Corporation,                      )
                                                        )
        Plaintiff,                                      )
                                                        )   No. 4:19-CV-00156
        v.                                              )
                                                        )
 Ellsworth Adhesives Specialty Chemical                 )   Judge R. Stan Baker
 Distribution, Inc.,                                    )
                                                        )   Magistrate Judge Christopher L. Ray
        Defendant and Third-Party Plaintiff,            )
                                                        )
        v.                                              )
                                                        )
 Chase Corporation,                                     )
                                                        )
        Third-Party Defendant.                          )




                          AGREED CONFIDENTIALITY ORDER

       The parties to this Agreed Confidentiality Order have agreed to the terms of this Order;

accordingly, it is ORDERED:

       1.       Scope. All materials produced or adduced in the course of discovery, including

initial disclosures, responses to discovery requests, deposition testimony and exhibits, and

information derived directly therefrom (hereinafter collectively “documents”), shall be subject to

this Order concerning Confidential Information as defined below. This Order is subject to the

Local Rules of this District and the Federal Rules of Civil Procedure on matters of procedure and

calculation of time periods.

       2.       Confidential Information. As used in this Order, “Confidential Information”

means information designated as “CONFIDENTIAL” and subject to this protective order by the

producing party that falls within one or more of the following categories: (a) information

                                                1
prohibited from disclosure by statute; (b) information that reveals trade secrets; (c) research,

technical, commercial or financial information that the party has maintained as confidential; (d)

medical information concerning any individual; (e) personal identity information; (f) income tax

returns (including attached schedules and forms), W-2 forms and 1099 forms; or (g) personnel or

employment records of a person who is not a party to the case. Good cause exists for a

Confidentiality Order regarding Confidential Information because the parties would likely suffer

economic harm if trade secrets or other commercial information was made public. Information or

documents that are available to the public may not be designated as Confidential Information.

       3.       Designation.

       (a)     A party may designate a document as Confidential Information for protection under

this Order by placing or affixing the words “CONFIDENTIAL” on the document and on all copies

in a manner that will not interfere with the legibility of the document. As used in this Order,

“copies” includes electronic images, duplicates, extracts, summaries or descriptions that contain

the Confidential Information. The marking “CONFIDENTIAL” shall be applied prior to or at the

time of the documents are produced or disclosed. Applying the marking “CONFIDENTIAL” to a

document does not mean that the document has any status or protection by statute or otherwise

except to the extent and for the purposes of this Order. Any copies that are made of any documents

marked “CONFIDENTIAL” shall also be so marked, except that indices, electronic databases or

lists of documents that do not contain substantial portions or images of the text of marked

documents and do not otherwise disclose the substance of the Confidential Information are not

required to be marked.

       (b)     The designation of a document as Confidential Information is a certification by an

 attorney or a party appearing pro se that the document contains Confidential Information as


                                                2
    defined in this order.1

          4.       Depositions. Unless all parties agree on the record at the time the deposition

testimony is taken, all deposition testimony taken in this case shall be treated as Confidential

Information until the expiration of the following: No later than the fourteenth day after the

transcript is delivered to any party or the witness, and in no event later than 60 days after the

testimony was given, within this time period, a party may serve a Notice of Designation to all

parties of record as to specific portions of the testimony that are designated Confidential

Information, and thereafter only those portions identified in the Notice of Designation shall be

protected by the terms of this Order. The failure to serve a timely Notice of Designation shall

waive any designation of testimony taken in that deposition as Confidential Information, unless

otherwise ordered by the Court.

          5.       Protection of Confidential Material.

          (a)     General Protections. Confidential Information shall not be used or disclosed by

the parties, counsel for the parties or any other persons identified in subparagraph (b) for any

purpose whatsoever other than in this litigation, including any appeal thereof.

          (b)     Limited Third-Party Disclosures. The parties and counsel for the parties shall not

    disclose or permit the disclosure of any Confidential Information to any third person or entity

    except as set forth in subparagraphs (1)-(9). Subject to these requirements, the following

    categories of persons may be allowed to review Confidential Information:

                   (1)        Counsel. Counsel for the parties and employees of counsel who have
                              responsibility for the action;


1
 An attorney who reviews the documents and designates them as CONFIDENTIAL must be admitted to the Bar of
at least one state but need not be admitted to practice in the Southern District of Georgia unless the lawyer is
appearing generally in the case on behalf of a party. By designating documents confidential pursuant to this Order,
counsel submits to the jurisdiction and sanctions of this Court on the subject matter of the designation.


                                                         3
              (2)    Parties. Individual parties and employees of a party but only to the extent
                     counsel determines in good faith that the employee’s assistance is
                     reasonably necessary to the conduct of the litigation in which the
                     information is disclosed;

              (3)    The Court and its personnel;

              (4)    Court Reporters and Recorders. Court reporters and recorders engaged for
                     depositions;

              (5)    Contractors. Those persons specifically engaged for the limited purpose
                     of making copies of documents or organizing or processing documents,
                     including outside vendors hired to process electronically stored
                     documents;

              (6)    Consultants and Experts. Consultants, investigators, or experts employed
                     by the parties or counsel for the parties to assist in the preparation and trial
                     of this action but only after such persons have completed the certification
                     contained in Attachment A, Acknowledgment of Understanding and
                     Agreement to Be Bound;

              (7)    Witnesses at depositions. During their depositions, witnesses in this
                     action to whom disclosure is reasonably necessary. Witnesses shall not
                     retain a copy of documents containing Confidential Information, except
                     witnesses may receive a copy of all exhibits marked at their depositions in
                     connection with review of the transcripts. Pages of transcribed deposition
                     testimony or exhibits to depositions that are designated as Confidential
                     Information pursuant to the process set out in this Order must be separately
                     bound by the court reporter and may not be disclosed to anyone except as
                     permitted under this Order. Parties may also share documents containing
                     Confidential Information with witnesses scheduled for deposition as
                     reasonably necessary to prepare that witness for deposition, with the
                     provision that the deponent not be permitted to retain a copy of any such
                     document after the deposition is complete.

              (8)    Author or recipient. The author or recipient of the document (not
                     including a person who received the document in the course of litigation);
                     and

              (9)    Others by Consent. Other persons only by written consent of the
                     producing party or upon order of the Court and on such conditions as may
                     be agreed or ordered.

      (c)    Control of Documents. Counsel for the parties shall make reasonable efforts to

prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel shall

                                               4
maintain the originals of the forms signed by persons acknowledging their obligations under this

Order for a period of three years after the termination of the case.

       6.      Inadvertent Failure to Designate. An inadvertent failure to designate a document

as Confidential Information does not, standing alone, waive the right to so designate the document;

provided, however, that a failure to serve a timely Notice of Designation of deposition testimony

as required by this Order, even if inadvertent, waives any protection for deposition testimony. If

a party designates a document as Confidential Information after it was initially produced, the

receiving party, on notification of the designation, must make a reasonable effort to assure that

the document is treated in accordance with the provisions of this Order. No party shall be found

to have violated this Order for failing to maintain the confidentiality of material during a time

when that material has not been designated Confidential Information, even where the failure to so

designate was inadvertent and where the material is subsequently designated Confidential

Information.

       7.       Filing of Confidential Information. This Order does not, by itself, authorize the

filing of any document under seal. Any party wishing to file a document designated as

Confidential Information in connection with a motion, brief or other submission to the Court must

comply with LR 26.2.

       8.       No Greater Protection of Specific Documents. Except on privilege grounds not

addressed by this Order, no party may withhold information from discovery on the ground that it

requires protection greater than that afforded by this Order unless the party moves for an order

providing such special protection.

       9.       Challenges by a Party to Designation as Confidential Information. The

designation of any material or document as Confidential Information is subject to challenge by


                                                 5
any party. The following procedure shall apply to any such challenge.

       (a)     Meet and Confer. A party challenging the designation of Confidential Information

must do so in good faith and must begin the process by conferring directly with counsel for the

designating party. In conferring, the challenging party must explain the basis for its belief that the

confidentiality designation was not proper and must give the designating party an opportunity to

review the designated material, to reconsider the designation, and, if no change in designation is

offered, to explain the basis for the designation. The designating party must respond to the

challenge within five (5) business days.

       (b)      Judicial Intervention.      A party that elects to challenge a confidentiality

designation may file and serve a motion that identifies the challenged material and sets forth in

detail the basis for the challenge. Each such motion must be accompanied by a competent

declaration that affirms that the movant has complied with the meet and confer requirements of

this procedure. The burden of persuasion in any such challenge proceeding shall be on the

designating party. Until the Court rules on the challenge, all parties shall continue to treat the

materials as Confidential Information under the terms of this Order.

       10.      Action by the Court. Applications to the Court for an order relating to materials

or documents designated Confidential Information shall be by motion. Nothing in this Order or

any action or agreement of a party under this Order limits the Court’s power to make orders

concerning the disclosure of documents produced in discovery or at trial.

       11.     Use of Confidential Documents or Information at Trial. Nothing in this Order

shall be construed to affect the use of any document, material, or information at any trial or

hearing. A party that intends to present or that anticipates that another party may present

Confidential Information at a hearing or trial shall bring that issue to the Court’s and parties’


                                                  6
attention by motion or in a pretrial memorandum without disclosing the Confidential Information.

The Court may thereafter make such orders as are necessary to govern the use of such documents

or information at trial.

        12.      Confidential Information Subpoenaed or Ordered Produced in Other

Litigation.

        (a)     If a receiving party is served with a subpoena or an order issued in other litigation

that would compel disclosure of any material or document designated in this action as Confidential

Information, the receiving party must so notify the designating party, in writing, immediately and

in no event more than three court days after receiving the subpoena or order. Such notification

must include a copy of the subpoena or court order.

        (b)     The receiving party also must immediately inform in writing the party who caused

the subpoena or order to issue in the other litigation that some or all of the material covered by the

subpoena or order is the subject of this Order. In addition, the receiving party must deliver a copy

of this Order promptly to the party in the other action that caused the subpoena to issue.

        (c)     The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the designating party in this case an opportunity to try to

protect its Confidential Information in the court from which the subpoena or order issued. The

designating party shall bear the burden and the expense of seeking protection in that court of its

Confidential Information, and nothing in these provisions should be construed as authorizing or

encouraging a receiving party in this action to disobey a lawful directive from another court. The

obligations set forth in this paragraph remain in effect while the party has in its possession, custody

or control Confidential Information by the other party to this case.

        13.      Challenges by Members of the Public to Sealing Orders. A party or interested


                                                  7
member of the public has a right to challenge the sealing of particular documents that have been

filed under seal, and the party asserting confidentiality will have the burden of demonstrating the

propriety of filing under seal.

       14.     Obligations on Conclusion of Litigation.

       (a)     Order Continues in Force. Unless otherwise agreed or ordered, this Order shall

remain in force after dismissal or entry of final judgment not subject to further appeal.

       (b)     Obligations at Conclusion of Litigation. Within sixty-three days after dismissal

or entry of final judgment not subject to further appeal, all Confidential Information and

documents marked “CONFIDENTIAL” under this Order, including copies as defined in ¶ 3(a),

shall be returned to the producing party unless: (1) the document has been offered into evidence

or filed without restriction as to disclosure; (2) the parties agree to destruction to the extent

practicable in lieu of return; or (3) as to documents bearing the notations, summations, or other

mental impressions of the receiving party, that party elects to destroy the documents and certifies

to the producing party that it has done so.

       (c)     Retention of Work Product and one set of Filed Documents. Notwithstanding

the above requirements to return or destroy documents, counsel may retain (1) attorney work

product, including an index that refers or relates to designated Confidential Information so long

as that work product does not duplicate verbatim substantial portions of Confidential Information,

and (2) one complete set of all documents filed with the Court including those filed under seal.

Any retained Confidential Information shall continue to be protected under this Order. An

attorney may use his or her work product in subsequent litigation, provided that its use does not

disclose or use Confidential Information.

       (d)     Deletion of Documents filed under Seal from Electronic Case Filing (ECF)


                                                 8
 System. Filings under seal shall be deleted from the ECF system only upon order of the Court.

         15.    Order Subject to Modification. This Order shall be subject to modification by

 the Court on its own initiative or on motion of a party or any other person with standing

 concerning the subject matter.

       16.      No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any document or

material designated Confidential Information by counsel or the parties is entitled to protection

under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the Court

may rule on a specific document or issue.

       17.      Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel of record and their law firms, the parties, and persons made subject to this Order

by its terms.

        So Ordered, this 31st day of October, 2019.



                                                                _____________________
                                                                Christopher L. Ray
                                                                United States Magistrate Judge
                                                                Southern District of Georgia



                                  (Parties’ signature page follows)




                                                 9
We so move and agree to abide by the terms of this Order:

                                           _/s/ Shawn A. Kachmar_____________________
                                           SHAWN A. KACHMAR
                                           Georgia Bar No. 405723
                                           Attorney for Plaintiff
                                           Hunter, Maclean, Exley & Dunn, P.C.
                                           P.O. Box 9848
                                           200 East Saint Julian Street
                                           Savannah, Georgia 31412-0048
                                           Telephone:     (912) 236-0261
                                           Fax:           (912) 236-4936
                                           E-Mail:        skachmar@huntermaclean.com

                                           – and –

                                           Michael A. Doornweerd
                                           (pro hac vice motion forthcoming)
                                           Illinois Bar No. 6236979
                                           Andrew F. Merrick
                                           (pro hac vice motion forthcoming)
                                           Illinois Bar No. 6290213
                                           Alisa C. Finelli
                                           (pro hac vice motion forthcoming)
                                           Illinois Bar No. 6320607
                                           Attorneys for Plaintiff
                                           Jenner & Block LLP
                                           353 North Clark Street
                                           Chicago, IL 60654
                                           Telephone: (312) 923-2631
                                           Fax:            (312) 527-0484
                                           E-Mail:         mdoornweerd@jenner.com
                                           E-Mail:         amerrick@jenner.com
                                           E-Mail:         afinelli@jenner.com

                                           Attorneys for Plaintiff Gulfstream Aerospace
                                           Corporation


                                           _s/ Thomas M. Burnett
                                           Thomas M. Burnett (pro hac vice motion pending)
                                           WI State Bar ID No. 1076010
                                           tburnett@reinhartlaw.com
                                           Reinhart Boerner Van Deuren s.c.
                                           1000 North Water Street, Suite 1700
                                           Milwaukee, WI 53202


                                              10
Wisconsin State Bar ID No. 1076010
Telephone: 414-298-1000
Facsimile: 414-298-8097

and

James L. Roberts, IV
Georgia Bar No. 608580
jroberts@robertstate.com
Theresa D. Beaton
Georgia Bar No. 708198
tbeaton@robertstate.com
ROBERTS TATE LLC
Post Office Box 21828
2487 Demere Road, Suite 400
Saint Simons Island, Georgia 31522
(912) 638-5200
(912) 638-5300 Fax

Attorneys for Defendant Ellsworth Adhesives
Specialty Chemical Distribution, Inc.


/s/ Michael Weiss_________________________
Michael Weiss
Ga. Bar No. 746494
Jameson B. Carroll
Georgia Bar No. 112640
CARROLL & WEISS LLP
1819 Peachtree Road, Suite 104
Atlanta, Georgia 30309
Telephone: (404) 228-5337
Facsimile: (404) 228-5564
mweiss@carrollweiss.com
jcarroll@carrollweiss.com

Attorneys for Chase Corporation




  11
                                        ATTACHMENT A


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 Gulfstream Aerospace Corporation,                      )
                                                        )
        Plaintiff,                                      )
                                                        )   No. 4:19-CV-00156
        v.                                              )
                                                        )
 Ellsworth Adhesives Specialty Chemical                 )   Judge R. Stan Baker
 Distribution, Inc.,                                    )
                                                        )   Magistrate Judge Christopher L. Ray
        Defendant and Third-Party Plaintiff,            )
                                                        )
        v.                                              )
                                                        )
 Chase Corporation,                                     )
                                                        )
        Third-Party Defendant.                          )




               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

       The undersigned hereby acknowledges that he/she has read the Confidentiality Order dated

_________________ in the above-captioned action and attached hereto, understands the terms

thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of the

United States District Court of the Southern District of Georgia in matters relating to the

Confidentiality Order and understands that the terms of the Confidentiality Order obligate him/her

to use materials designated as Confidential Information in accordance with the Order solely for

the purposes of the above-captioned action, and not to disclose any such Confidential Information

to any other person, firm or concern.




                                               12
